Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1-23 are pending in this Office Action.

Response to Remarks / Argument


  Rejection of Claims 1, 12 and 22 under 35 U.S.C. § 103


 Applicant Remarks regarding claim 1: “…Applicant respectfully disagrees. 
Jung appears to extract a food region from an image and determine a food item (see paragraphs [0071]-[0077], FIGS. 12 and 13). It appears that Jung performs deep learning to extract a plurality of candidate regions (see paragraph [0071]) and to calculate accuracy of the candidate regions based on the convolutional neural network (see paragraph [0077]). However, these2 Application No. 16/824,573Docket No. 009500-000083processing of Jung appears to be executed to determine a food region and a food item, and not to generate an identifying model for identifying a kind of a product, as recited in the last clause of claim 1. Hence, Applicant believes that Jung fails to disclose at least the above features recited in the last clause of claim 1. In addition, Applicant respectfully contends that the other references Ando and Gu do not appear to remedy the deficiency of Jung.”
The Examiner respectfully considers  the argument /remarks presented by the applicant but they are not persuasive and withholds the rejection for claim 1. Examiner respectfully disagrees with the remarks presented by Applicant in regards to Jung not teaching limitation " … to generate an identifying model for identifying a kind of a product, as recited in the last clause of claim 1." .Applicant’s arguments rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation " … to generate an identifying model for identifying a kind of a product, as recited in the last clause of claim 1." is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
 Furthermore, “ identifying a kind of a product” within the current application is defined /identified as food item product “S” within Fig. 6 and Paragraph [0042]. And the learning model for identification within the current application is defined within Paragraph [0032]- “…the identifying model by performing machine learning by associating the plurality of first divided images extracted by the extraction unit with the product information,…” AND Paragraphs [0106-0107]) , based on the definition the identifying model is a machine learning model to identify a food item based on the broadest reasonable interpretation of the claim.
Therefore, JUNG et al. teaches the detection and recognizing of food item and the learning model as a neural network process ( well known by one in the ordinary skills in the art as a machine learning process )  within Paragraphs [0072-0073]- “… all food regions are extracted based on a learning model of 64-dimensional feature vectors, which is built by training through 8×8 sliding windows.”… AND Paragraph [0077]- “…In the determination of the food item and the food region, as depicted in S260 to S280, the apparatus 100 calculates accuracy of the refined candidate regions based on the convolutional neural network (CNN) trained with deep learning…” AND Food Item recognizing taught within Paragraphs [0071-0072]) within a region /location . 
	 

 Applicant Remarks regarding claim 12: “Similar to independent claim 1, independent claim 12 recites a learned model generating device comprising a generation unit generating the identifying model by performing machine learning on the basis of a plurality of the divided images extracted by the extraction unit. It is asserted in the Office Action that these features are disclosed by FIG. 1 and paragraphs [0040], [0064] and [0077] of Jung. However, as discussed with respect to independent claim 1, Applicant believes that Jung fails to disclose at least the above features recited in the last clause of claim 12. In addition, Applicant respectfully contends that the other references Ando and Gu do not appear to remedy the deficiency of Jung.”
	The Examiner respectfully considers  the argument /remarks presented by the applicant but they are not persuasive and withholds the rejection for claim 12. Examiner respectfully disagrees with the remarks presented by Applicant in regards to Jung not teaching limitation. The Examiner points to the above remark/argument response presented for claim 1 to address the applicant remarks regarding claim 12. 

Applicant Remarks regarding claim 22: “Similar to independent claims 1 and 12, independent claim 22 recites a product identifying system comprising a generation unit generating the identifying model by performing machine learning by associating the plurality of first divided images extracted by the extraction unit with the product information. It is asserted in the Office Action that these features are disclosed by FIG. 1 and paragraphs [0040], [0064] and [0077] of Jung. However, as discussed with respect to independent claims 1 and 12, Applicant believes that Jung fails to disclose at least the above features. In addition, Applicant respectfully contends that the other references Ando and Gu do not appear to remedy the deficiency of Jung.”             	The Examiner respectfully considers  the argument /remarks presented by the applicant but they are not persuasive and withholds the rejection for claim 22. Examiner respectfully disagrees with the remarks presented by Applicant in regards to JUNG et al.  not teaching limitation. Regarding the limitation” a generation unit generating the identifying model by performing machine learning by associating the plurality of first divided images extracted by the extraction unit with the product information.” The Examiner provides the following explanation based on the definition of the claim limitation term within the specification: “ identifying a kind of a product” within the current application is defined /identified as food item product “S” within Fig. 6 and Paragraph [0042]. And the learning model for identification within the current application is defined within Paragraph [0032]- “…the identifying model by performing machine learning by associating the plurality of first divided images extracted by the extraction unit with the product information,…” AND Paragraphs [0106-0107]) , based on the definition the identifying model is a machine learning model to identify a food item based on the broadest reasonable interpretation of the claim.
Within JUNG et al. teaches the detection and recognizing of food item and the learning model as a neural network process ( well known by one in the ordinary skills in the art as a machine learning process )  within Paragraphs [0072-0073]- “… all food regions are extracted based on a learning model of 64-dimensional feature vectors, which is built by training through 8×8 sliding windows.”… AND Paragraph [0077]- “…In the determination of the food item and the food region, as depicted in S260 to S280, the apparatus 100 calculates accuracy of the refined candidate regions based on the convolutional neural network (CNN) trained with deep learning…” AND Food Item recognizing taught within Paragraphs [0071-0072]) within a region /location . 
	Therefore, based on the broadest reasonable interpretation of the claim limitation mentioned by the applicant above the prior art reference Jung teaches the inventive concept of the applicant as presented within the claim where a kind of product ( food items) are being identified/ detected based on  identifying model ( a machine learning/ neural model)  from images extracted and processed.  JUNG et al.   teaches these features within a broad scope where food items are recognized within a region of images  based also on learning model and convolutional neural network processing. 

Claims 2-23  depended on claims 1, therefore the Examiner withholds the rejection for the claims and mentions detailed rejection below. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 1,2,3,4,5,8,10,11,12,13,14,16, 18 and 20 are rejected under 35 U.S.C 103 as being patentable over JUNG et al.  (USPUB 20180120813) in view of ANDO (USPUB 20160026900).
As per claim 1,JUNG et al. teaches  A learned model generating method that is a method of generating an identifying model for identifying a kind of a product from a product image in which the product is included ( the detection of food region and food items  and learning model taught within Paragraphs [0043] and  [0072]) , the learned model generating method comprising: acquiring the product image and product information relating to the kind of the product ( detection of region within the image where food item is present and extract the candidate regions ( this are consider by one in the ordinary skills in the art as kind of product) mentioned within Paragraphs [0071-0072]) ; generating the identifying model by performing machine learning on the basis of a plurality of the divided images extracted in the extracting of predetermined divided images ( Paragraphs [0065] and [0077]) .  
JUNG et al. does not explicitly teach acquiring a plurality of divided images by dividing the product image into a plurality of areas; extracting predetermined divided images on the basis of a predetermined condition relating to a shown amount of the product from among the plurality of divided images; 
However, within analogous art, ANDO teaches acquiring a plurality of divided images by dividing the product image into a plurality of areas ( Paragraph [0103]- “…when the original image (to which the correct answer label is assigned) is segmented into a plurality of images,...” and Paragraph [0167]) ;  extracting predetermined divided images on the basis of a predetermined condition relating to a shown amount of the product from among the plurality of divided images( A classification process for classifying the segmented image and based on the classifier data from the image the classification process is repeated on the segmented images to accurately identify the target image within the segmented images ( it can be understood by one in the ordinary skills in the art the predetermined divided images are extracted from the classification process and the predetermined shown amount of the product can be interpreted as the amount of the target object shown within the segmented image ,Detailed within Paragraphs [0117-0118] and [0176 - 0178]);
	One of ordinary skill in the art would have been motivated to combine the teaching of ANDO within the modified teaching of the Apparatus and method for food search service mentioned by JUNG et al. because the Image processing device, information storage device, and image processing method mentioned ANDO provides a system and method for implementing within an image processing learning model the detection of the position on an object efficiently. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Image processing device, information storage device, and image processing method mentioned ANDO within the modified teaching of the Apparatus and method for food search service mentioned by JUNG et al.  for implementation of a system and method within an image processing learning model the detection of the position on an object efficiently.



As per claim 2, Combination of JUNG et al. and ANDO teach claim 1, 
JUNG et al.   teaches wherein a plurality of divided images satisfying the predetermined condition are extracted from among the plurality of divided images in the extracting of predetermined divided images( Paragraph [0077]- “…In the determination of the food item and the food region, as depicted in S260 to S280, the apparatus 100 calculates accuracy of the refined candidate regions based on the convolutional neural network (CNN) trained with deep learning, and then arranges the candidate regions in the descending order from higher to lower score, as depicted in S260. Then, the apparatus 100 finds a food item with the highest score to be the appropriate item for the candidate regions. …”); and  
wherein the identifying model is generated by performing machine learning by associating the divided images extracted in the extracting of predetermined divided images with the product information in the generating of the identifying model (  The machine learning process is well known by one in the skill in the art as also neural network and the divided por segmentation image shown within FIG. 7B & 10B-C  And  Paragraph [0065]- “The classifier 131 calculates accuracy of the refined candidate regions based on the convolutional neural network (CN) trained with deep learning, and then said classifier 131 arranges the candidate regions in the descending order from higher to lower score.”) .  

As per claim 3, Combination of JUNG et al. and ANDO teach claim 2,
JUNG et al.   teaches wherein divided images in which a shown amount of objects other than the product is equal to or smaller than a threshold are extracted in the extracting of predetermined divided images ( Paragraph [0056]- “ The grouper 123 divides the selected candidate regions into groups according to a threshold associated with each ratio. That is, candidate regions with similar ratios are grouped together to reduce the number of candidate regions. At this time, clustering schemes, such as k-means clustering, may be used.”).  

As per claim 4, Combination of JUNG et al. and ANDO teach claim 2,
JUNG et al. does not explicitly teach wherein a non-product likelihood indicating a likelihood of being the divided image not including the product is acquired for each of the plurality of divided images using an extraction model generated using machine learning based on images in which the product is not included, and divided images of which the non-product likelihoods are equal to or lower than a threshold are extracted in the extracting of predetermined divided images.  
However, within analogous art, ANDO teaches  wherein a non-product likelihood indicating a likelihood of being the divided image not including the product is acquired for each of the plurality of divided images using an extraction model generated using machine learning based on images in which the product is not included ( Within ANDO it is taught a CAR and a OTHER THAN CAR labeling separation and the identification of image segment within the CAR image without the OTHER THAN CAR image which to one in the ordinary skill in the art broadly teaches the product and non- product likelihood within the divided images , which is further taught within Paragraphs [0133-0138])  , and divided images of which the non-product likelihoods are equal to or lower than a threshold are extracted in the extracting of predetermined divided images ( threshold value and processing of the images taught within Paragraphs [0141-0142]) .  

As per claim 5, Combination of JUNG et al. and ANDO teach claim 4,
JUNG et al. does not explicitly teach wherein the extraction model is generated by acquiring a non-product image in which the product is not included, acquiring a plurality of non-product divided images by dividing the non-product image into a plurality of areas, and generating the extraction model by performing machine learning on the basis of the plurality of non-product divided images.  
However, within analogous art, ANDO teaches  wherein the extraction model is generated by acquiring a non-product image in which the product is not included ( non-product which is broadly understood by one in the ordinary skill in the art as the “other than car” image is shown within FIG. 3 as the IM1 and IM2 where there is no  product which is broadly understood by one in the ordinary skill in the art as the “CAR” image is not included within FIG. 3 and Paragraphs [0124-0125] mentions the classification and labeling processing within the learning model)  , acquiring a plurality of non-product divided images by dividing the non-product image into a plurality of areas ( FIG. 3, FIG. 4A and 5A shown with the “other than car” ( non-product) image being segmented ) , and generating the extraction model by performing machine learning on the basis of the plurality of non-product divided images( Paragraphs [0127-0128]) .  

As per claim 8, Combination of JUNG et al. and ANDO teach claim 1,
JUNG et al. teaches wherein the product image is divided such that one divided image and the other divided images overlap each other at least partially in the acquiring of a plurality of divided images by performing dividing (overlapping between candidate regions (broadly interpreted as the product images) taught within Paragraphs [0054-0055] and [0061]).  


As per claim 10, Combination of JUNG et al. and ANDO teach claim 1,
JUNG et al. teaches wherein the product image is divided such that all the areas exhibit rectangular shapes and have the same dimensions for each of the plurality of divided images in the acquiring of a plurality of divided images by performing dividing ( the segmentation of the target image and the segmentation of the plurality of images and the rectangular shapes ( bounding box ) is understood by one in the ordinary skills in the art by FIG. 7B, 9(b) and 10C and Paragraphs [0054] ,  [0061-0063]) .  

As per claim 11, Combination of JUNG et al. and ANDO teach claim 1,
 JUNG et al. does not explicitly teach further comprising comparing the product image with a base image not including the product and cutting a product area, in which at least the entire product is included, smaller than the product image from the product image, wherein the plurality of divided images are acquired by dividing the product area into the plurality of areas in the acquiring of a plurality of divided images by performing dividing.  
	However, within analogous art, ANDO teaches further comprising comparing the product image with a base image not including the product and cutting a product area ( FIG. 8A shows a CAR6 cutting around the product( the car)  and Paragraphs [0174-0175]) )  , in which at least the entire product is included, smaller than the product image from the product image ( it is obvious to one in the ordinary skills of art it can be understood from FIG.8A that the image of the car is smaller than the entire image and Paragraph [0170])  , wherein the plurality of divided images are acquired by dividing the product area into the plurality of areas in the acquiring of a plurality of divided images by performing dividing (FIG.2 and Paragraphs [0189-0190]) .  

As per claim 12, JUNG et al. teaches A learned model generating device that is a device ( FIG. 1 and Paragraph [0034-0036]) generating an identifying model for identifying a kind of a product from a product image in which the product is included ( the detection of food region and food items  and learning model taught within Paragraphs [0043] and  [0072]), the learned model generating device comprising:  an acquisition unit acquiring the product image and product information relating to the kind of the product( Paragraph [0038] –“The food region extractor 110 performs a learning-based detection in regions in an image where food is present and then extracts a plurality of candidate regions….” ) ; and  a generation unit generating the identifying model by performing machine learning on the basis of a plurality of the divided images extracted by the extraction unit ( FIG. 1- 130 and Paragraph [0040] –“ The search result generator 130 determines a final food region and the kind of food from the candidate regions refined by the candidate region refiner 1.20. The search result generator 130 will be described later in detail with reference to FIGS. 11 and 12.” And Paragraph [0064]-“ Referring to FIG. 11, the search result generator 130 includes a classifier 131, a food item searcher 132, and a region locator 133.” And Paragraph [0077]),
JUNG et al. does not explicitly teach a dividing unit acquiring a plurality of divided images by dividing the product image into a plurality of areas; an extraction unit extracting a plurality of divided images on the basis of a predetermined condition relating to a shown amount of the product from among the plurality of divided images; 
However, within analogous art, ANDO teaches dividing unit ( FIG. 1 – Processing section 120 , And Paragraph [0117] )  acquiring a plurality of divided images by dividing the product image into a plurality of areas ( Paragraph [0103]- “…when the original image (to which the correct answer label is assigned) is segmented into a plurality of images,...” and Paragraph [0167]) ; an extraction unit  ( The Processing section 120 is mentioned to include a classifier which is known to one in the ordinary skills in the art for processing the classification of an image ,further discussed within Paragraphs [0133] and [0142])  extracting a plurality of divided images on the basis of a predetermined condition relating to a shown amount of the product from among the plurality of divided images ( A classification process for classifying the segmented image and based on the classifier data from the image the classification process is repeated on the segmented images to accurately identify the target image within the segmented images ( it can be understood by one in the ordinary skills in the art the predetermined divided images are extracted from the classification process and the predetermined shown amount of the product can be interpreted as the amount of the target object is shown within the segmented image , Paragraphs [0117-0118] and [0176 - 0178]);
	One of ordinary skill in the art would have been motivated to combine the teaching of ANDO within the modified teaching of the Apparatus and method for food search service mentioned by JUNG et al. because the Image processing device, information storage device, and image processing method mentioned ANDO provides a system and method for implementing  within an image processing learning model the detection of the position on an object efficiently. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Image processing device, information storage device, and image processing method mentioned ANDO within the modified teaching of the Apparatus and method for food search service mentioned by JUNG et al.  for implementation of a system and method within an image processing learning model the detection of the position on an object efficiently.

As per claim 13, Combination of JUNG et al. and ANDO teach claim 1,
JUNG et al. the product identifying method comprising: acquiring a plurality of divided target images by dividing the target image into a plurality of areas ( FIG. 12 shows the dividing or segmenting a candidate image ( which to one in the ordinary skills is a target image) for detecting also taught within Paragraphs [0068-0069]) ;  acquiring a plurality of divided target images satisfying a predetermined condition relating to a shown amount of the product from among the plurality of divided target images( Paragraph [0077]- “…In the determination of the food item and the food region, as depicted in S260 to S280, the apparatus 100 calculates candidate accuracy of the refined candidate regions based on the convolutional neural network (CNN) trained with deep learning, and then arranges the candidate regions in the descending order from higher to lower score, as depicted in S260. Then, the apparatus 100 finds a food item with the highest score to be the appropriate item for the candidate regions. …”); and acquiring a process result acquired by performing a process using the identifying model for the plurality of divided target images acquired in the acquiring of a plurality of divided target images satisfying a predetermined condition and identifying a kind of the product on the basis of the process result ( kind of the product is obvious to one in the ordinary skill in the art as the determination of the food item taught within Paragraphs [0066] and [0071] , the process using the identifying model is obvious to one in the ordinary skill in the art as the learning model taught within Paragraph [0072] , the dividing of the target image is taught within FIG. 10C and 12 , Paragraphs [0077-0078] teaches the process result for identifying the item within the image region) .  
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
As per claim 14, Combination of JUNG et al. and ANDO teach claim 13,
JUNG et al.   teaches wherein divided target images in which the shown amount of objects other than the product is equal to or smaller than a threshold are acquired in the acquiring of a plurality of divided target images satisfying a predetermined condition ( Paragraph [0056]- “ The grouper 123 divides the selected candidate regions into groups according to a threshold associated with each ratio. That is, candidate regions with similar ratios are grouped together to reduce the number of candidate regions. At this time, clustering schemes, such as k-means clustering, may be used.”) .  

As per claim 16, Combination of JUNG et al. and ANDO teach claim 13,
JUNG et al. wherein the target image is divided such that the areas exhibit rectangular shapes and have the same dimensions for each of the plurality of divided target images in the acquiring of a plurality of divided target images by dividing the target image ( the segmentation of the target image and the segmentation of the plurality of images and the rectangular shapes ( bounding box ) is understood by one in the ordinary skills in the art by FIG. 7B, 9(b) and 10C and Paragraphs [0054] ,  [0061-0063]) .  

As per claim 18, Combination of JUNG et al. and ANDO teach claim 13,
JUNG et al. does not explicitly teach wherein a plurality of process results are acquired by performing the process using the identifying model for each of the plurality of divided target images, and the kind of the product is identified on the basis of the plurality of process results in the acquiring of a product likelihood and a non-product likelihood and the identifying of a kind of the product.  
However, within analogous art, ANDO teaches  wherein a plurality of process results are acquired by performing the process using the identifying model for each of the plurality of divided target images ( the processing of learning results and learning process for target detection taught within Paragraphs [0125-0126]) , and the kind of the product is identified on the basis of the plurality of process results in the acquiring of a product likelihood and a non-product likelihood and the identifying of a kind of the product( type of object taught within Paragraphs [0162] and [0165] and FIG. 3, FIG. 4A and 5A shown with the “other than car” ( non-product) image being segmented ) .  

As per claim 20, Combination of JUNG et al. and ANDO teach claim 13,
JUNG et al. teaches wherein, in a case in which a plurality of products are included in the target image ( FIG. 12  shows plurality of product in the candidate image) ,
JUNG et al. does not explicitly teach  a kind of each of the plurality of products is identified on the basis of the process result for each area including each of the plurality of products in the acquiring of a product likelihood and a non-product likelihood and the identifying of a kind of the product.  
However, within analogous art, ANDO teaches a kind of each of the plurality of products is identified on the basis of the process result for each area including each of the plurality of products in the acquiring of a product likelihood and a non-product likelihood and the identifying of a kind of the product( type of object taught within Paragraphs [0162] and [0165] and FIG. 3, FIG. 4A and 5A shown with the “other than car” ( non-product) image being segmented ).  

2.	Claims 21 and 22 are rejected under 35 U.S.C 103 as being patentable over JUNG et al.  (USPUB 20180120813) in view of ANDO (USPUB 20160026900) in further view of GU et al. (USPUB 20180075315).

As per claim 21, Combination of JUNG et al. and ANDO teach claim 1,
Combination of JUNG et al. and ANDO does not explicitly teach the product identifying device comprising:  a first acquisition unit acquiring a plurality of divided target images by dividing the target image into a plurality of areas; a second acquisition unit acquiring a plurality of divided target images satisfying a predetermined condition relating to a shown amount of the product from among the plurality of divided target images; and  an identifying unit acquiring a process result acquired by performing a process using the identifying model for the plurality of divided target images acquired by the second acquisition unit and identifying the kind of the product on the basis of the process result.  
	However, within analogous art, GU et al. teaches the product identifying device  ( Fig. 3- Processing circuity unit (313) and Paragraph [0096] )  comprising:  a first acquisition unit acquiring a plurality of divided target images by dividing the target image into a plurality of areas ( Fig. 3- first acquisition unit ( 311) and Paragraphs [0096-00102])  ; a second acquisition unit acquiring a plurality of divided target images satisfying a predetermined condition relating to a shown amount of the product from among the plurality of divided target images( Fig. 3- first acquisition unit ( 313) and Paragraphs [0122],[0126]); and  an identifying unit ( Fig. 5- identification unit ( 517))  acquiring a process result acquired by performing a process using the identifying model for the plurality of divided target images acquired by the second acquisition unit and identifying the kind of the product on the basis of the process result ( Paragraphs [0126-0129]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of GU et al. within the combined modified teaching of the Apparatus and method for food search service mentioned by JUNG et al. and the Image processing device, information storage device, and image processing method mentioned ANDO because the Information processing apparatus and information processing method mentioned by GU et al.  provides a system and method for implementing the improvement of quality of image processing by utilizing integrated processing circuity for depth analysis. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Information processing apparatus and information processing method mentioned by GU et al. within the combined modified teaching of the Apparatus and method for food search service mentioned by JUNG et al. and the Image processing device, information storage device, and image processing method mentioned ANDO for implementation of a system and method for the improvement of quality of image processing by utilizing integrated processing circuity for depth analysis.

As per claim 22, JUNG et al. teaches A product identifying system  ( FIG. 1 and Paragraph [0034-0036])comprising:  a generation device generating an identifying model used for identifying a kind of a product from a product image in which the product is included ( the detection of food region and food items  and learning model taught within Paragraphs [0043] and  [0072]); and an identifying device identifying the kind of the product from a target image in which the product is included ( FIG. 1 and Paragraph [0034] and FIG. 13 and Paragraphs [0043-0044]) , wherein the generation device includes:  an acquisition unit acquiring the product image and product information relating to the kind of the product( Paragraph [0038] –“The food region extractor 110 performs a learning-based detection in regions in an image where food is present and then extracts a plurality of candidate regions….” ); and a generation unit generating the identifying model by performing machine learning by associating the plurality of first divided images extracted by the extraction unit with the product information ( FIG. 1- 130 and Paragraph [0040] –“ The search result generator 130 determines a final food region and the kind of food from the candidate regions refined by the candidate region refiner 1.20. The search result generator 130 will be described later in detail with reference to FIGS. 11 and 12.” And Paragraph [0064]-“ Referring to FIG. 11, the search result generator 130 includes a classifier 131, a food item searcher 132, and a region locator 133.” And Paragraph [0077]), and 
JUNG et al. does not explicitly teach a dividing unit acquiring a plurality of first divided images by dividing the product image into a plurality of areas; an extraction unit extracting a plurality of first divided images satisfying a predetermined condition relating to a shown amount of the product from among the plurality of first divided images; wherein the identifying device includes: a first acquisition unit acquiring a plurality of second divided images by dividing the target image into a plurality of areas; a second acquisition unit acquiring a plurality of second divided images satisfying a predetermined condition relating to a shown amount of the product from among the plurality of second divided images; and learn an identifying unit acquiring a process result acquired by performing a process using the identifying model for the plurality of second divided images acquired by the second acquisition unit and identifying the kind of the product on the basis of the process result.  
However, within analogous art, ANDO teaches a dividing unit ( FIG. 1 – Processing section 120 , And Paragraph [0117] ) acquiring a plurality of first divided images by dividing the product image into a plurality of areas ( Paragraph [0103]- “…when the original image (to which the correct answer label is assigned) is segmented into a plurality of images,...” and Paragraph [0167]) ; an extraction unit ( The Processing section 120 is mentioned to include a classifier which is known to one in the ordinary skills in the art for processing the classification of an image ,further discussed within Paragraphs [0133] and [0142])  extracting a plurality of first divided images satisfying a predetermined condition relating to a shown amount of the product from among the plurality of first divided images ( A classification process for classifying the segmented image and based on the classifier data from the image the classification process is repeated on the segmented images to accurately identify the target image within the segmented images ( it can be understood by one in the ordinary skills in the art the predetermined divided images are extracted from the classification process and the predetermined shown amount of the product can be interpreted as the amount of the target object is shown within the segmented image , Paragraphs [0117-0118] and [0176 - 0178]);
	One of ordinary skill in the art would have been motivated to combine the teaching of ANDO within the modified teaching of the Apparatus and method for food search service mentioned by JUNG et al. because the Image processing device, information storage device, and image processing method mentioned ANDO provides a system and method for implementing  within an image processing learning model the detection of the position on an object efficiently. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Image processing device, information storage device, and image processing method mentioned ANDO within the modified teaching of the Apparatus and method for food search service mentioned by JUNG et al.  for implementation of a system and method within an image processing learning model the detection of the position on an object efficiently.
Combination of JUNG et al. and ANDO does not explicitly teach wherein the identifying device includes: a first acquisition unit acquiring a plurality of second divided images by dividing the target image into a plurality of areas; a second acquisition unit acquiring a plurality of second divided images satisfying a predetermined condition relating to a shown amount of the product from among the plurality of second divided images; and learn an identifying unit acquiring a process result acquired by performing a process using the identifying model for the plurality of second divided images acquired by the second acquisition unit and identifying the kind of the product on the basis of the process result.  
	However, within analogous art, GU et al. teaches wherein the identifying device ( Fig. 3- Processing circuity unit (313) and Paragraph [0096] )  includes: a first acquisition unit acquiring a plurality of second divided images by dividing the target image into a plurality of areas ( Fig. 3- first acquisition unit ( 311) and Paragraphs [0096-00102])  ; a second acquisition unit acquiring a plurality of second divided images satisfying a predetermined condition relating to a shown amount of the product from among the plurality of second divided images ( Fig. 3- first acquisition unit ( 313) and Paragraphs [0122],[0126]); and learn an identifying unit ( Fig. 5- identification unit ( 517))  acquiring a process result acquired by performing a process using the identifying model for the plurality of second divided images acquired by the second acquisition unit and identifying the kind of the product on the basis of the process result ( Paragraphs [0126-0129]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of GU et al. within the combined modified teaching of the Apparatus and method for food search service mentioned by JUNG et al. and the Image processing device, information storage device, and image processing method mentioned ANDO because the Information processing apparatus and information processing method mentioned by GU et al.  provides a system and method for implementing the improvement of quality of image processing by utilizing integrated processing circuity for depth analysis. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Information processing apparatus and information processing method mentioned by GU et al. within the combined modified teaching of the Apparatus and method for food search service mentioned by JUNG et al. and the Image processing device, information storage device, and image processing method mentioned ANDO for implementation of a system and method for the improvement of quality of image processing by utilizing integrated processing circuity for depth analysis.

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

3.          Claims 6,7,9,15, 17,19 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

4.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 6, prior art of record does not teach or suggest the limitation mentioned within claim 6: “…the product image is divided such that all the areas exhibit rectangular shapes and have the same dimensions for each of the plurality of divided images in the acquiring of a plurality of divided images by performing dividing, and wherein the non-product image is divided such that the areas have the same shape and the same dimensions as those of the divided image for each of the plurality of non-product divided images in the acquiring of a plurality of non-product divided images.  ” 

As to claim 7, prior art of record does not teach or suggest the limitation mentioned within claim 7: “…one divided image in which a shown amount of objects other than the product is equal to or smaller than a threshold and other divided images in which shown amounts of objects other than the product are larger than a threshold are extracted from the plurality of divided images, the product information is associated with the one divided image, and non-product information indicating an object other than the product is associated with the other divided images in the extracting of predetermined divided images, and wherein the identifying model is generated by performing machine learning on the basis of the one divided image and the other divided images extracted in the extracting of predetermined divided images in the generating of the identifying model.”

As to claim 9, prior art of record does not teach or suggest the limitation mentioned within claim 9 : “…the areas acquired by dividing the product image is set such that other areas are moved by a predetermined amount with respect to the one area in a first direction that is an arrangement direction of pixels of the product image or a second direction that is orthogonal to the first direction in the acquiring of a plurality of divided images by performing dividing.” 

As to claim 15, prior art of record does not teach or suggest the limitation mentioned within claim 15 : “…a non-product likelihood indicating a likelihood of being the divided target image not including the product is acquired for each of the plurality of divided target images using an acquisition model generated using machine learning based on an image in which the product is not included, and divided target images of which non-product likelihoods are equal to or smaller than a threshold are acquired in the acquiring of a plurality of divided target images satisfying a predetermined condition.” 

As to claim 17,  Claim 17 depends on objected allowable claim 7, therefore claim 17 is considered  objected over prior art of record. 

As to claim 19, prior art of record does not teach or suggest the limitation mentioned within claim 19 : “…weighting is performed for the process result on the basis of a magnitude of a degree of a product likelihood indicating a likelihood of the product being one kind, and 
the kind of the product is identified on the basis of a majority decision of weightings assigned to the process result in the acquiring of a product likelihood and a non-product likelihood and the identifying of a kind of the product.” 

As to claim 23, prior art of record does not teach or suggest the limitation mentioned within claim 23 : “…calculates a price of the product, the measuring device comprising:  a measuring unit measuring a weight of the product; an imaging unit imaging the product; an identifying unit acquiring a process result acquired by performing a process using the identifying model for the target image that is imaged by the imaging unit and identifying the kind of the product on the basis of the process result; and a calculation unit calculating a price of the product on the basis of the weight of the product measured by the measuring unit and the kind of the product identified by the identifying unit.” 





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Notes

5.	The Examiner acknowledges the following prior arts below as pertinent to the current applications claim limitations and inventive concept, although the following prior arts shown below were not relied upon to address the limitations within the claim , they are analogous art mentioning the inventive concept key points on (image processing , learning model , food product image acquisition and segmentation/dividing of the images with target or identified object or item , machine learning or neural network for processing the images for detecting of target or candidate object/item or product etc.).

1) 	USPUB- 20200013169
2)	USPUB - 20200005492
3)	USPUB- 20190095300
4)	USPUB- 20190147582

5)	Marc Bosch,"COMBINING GLOBAL AND LOCAL FEATURES FOR FOOD IDENTIFICATION IN DIETARY ASSESSMENT," 29 December 2011, 2011 18th IEEE International Conference on Image Processing, Pages.1789-1791.

6) 	Ye He,"CONTEXT BASED FOOD IMAGE ANALYSIS,"26 September 2013,2013 IEEE International Conference on Multimedia and Expo (ICME), Pages 2748-2751.


7)	Ye He,"FOOD IMAGE ANALYSIS: SEGMENTATION, IDENTIFICATION AND WEIGHT ESTIMATION,"26 September 2013,2013 IEEE International Conference on Multimedia and Expo (ICME), Pages 1-5.

8)	Fengqing Zhu,"Multiple Hypotheses Image Segmentation and Classification With Application to Dietary Assessment," 06 February 2014, IEEE Journal of Biomedical and Health Informatics, Volume: 19, Issue: 1, Jan. 2015,Pages 377-386.

9)	Yuji Matsuda,"RECOGNITION OF MULTIPLE-FOOD IMAGES BY DETECTING CANDIDATE REGIONS,"13 September 2012,2012 IEEE International Conference on Multimedia and Expo,Pages 25-29.
10) 	MOHAMMED AHMED SUBHI,"Vision-Based Approaches for Automatic Food Recognition and Dietary Assessment: A Survey,"March 13, 2019,IEEE Access,Volume 7,Pages 35370-35377.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6. 	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
7. 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ISMAIL whose telephone number is 571-272-9799. The examiner can normally be reached on Monday - Friday: 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9799. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637